Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zelner (US 9404175) is the closest prior art to the claimed invention. As described in the non-final rejection mailed 08/11/2021, Zelner teaches drying, calcining, pulverizing, separating, hot pressing, and performing PVD using the target formed by hot-pressing. Additionally, Aimone (US 20050118052 A1) teaches annealing powders prior to hot-pressing to remove oxygen content, Jeon (US 20130240033 A1) teaches determining annealing temperatures using thermal gravity analysis, and Tamai (JPH10330928A) teaches minimizing the crystal grain size by rapid heating to reduce abnormal discharge. However, as described by the applicant in pg. 11-13 of their Remarks, the aforementioned references fail to teach the second annealing step of amended claim 1. Furthermore, there is no teaching, motivation, or suggestion in the prior art to modify the aforementioned references to perform the second annealing step according to the claimed anneal profile and at the same temperature and pressure conditions as the first annealing step.
Claims 3-14 depend on claim 1 and thus are allowable for the same reasons as above.
Regarding claim 15, Zelner (US 9404175) is the closest prior art to the claimed invention. As described in the non-final rejection mailed 08/11/2021, Zelner teaches selecting a first major component from a group consisting essentially of TiO2, Ta2O5, Nb2O5, and ZrO2, selecting a 
Claims 16-17 depend on claim 15 and thus are allowable for the same reasons as above.
Regarding claim 18, Zelner (US 9404175) is the closest prior art to the claimed invention. As described in the non-final rejection mailed 08/11/2021, Zelner teaches selecting a first major component from a group consisting essentially of TiO2, Ta2O5, and ZrO2, selecting a second major component from a group consisting essentially of BaCO3 and Pb(CH3COO)2 (carbonate and acetate), selecting a minor component from a third group consisting essentially of a nanopowder, a gel, an alkoxide, or combinations thereof, forming a mixture of the components in a single mixing step, drying, calcining, pulverizing, and separating the components. 
Claims 19-21 depend on claim 18 and thus are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794